Citation Nr: 0804806	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  06-04 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for depressive disorder or 
other acquired psychiatric disorder.


ATTORNEY FOR THE BOARD

A. Henning, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to July 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Boise, Idaho, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

After a thorough review of the veteran's claims file, the 
Board has determined that additional development is required 
prior to the adjudication of the veteran's claim.

The veteran has stated that he was traumatized by an 
environment of continuous hostility in the Army and that his 
mental disability is a result of that experience.  After 
eleven months of military service the veteran received an 
honorable discharge based on family hardship due to his 
father's failing health.

While the veteran was in the Army, his service medical 
records (SMRs) show that he was referred for a mental hygiene 
consultation for a possible change of his military operation 
specialty (MOS) of cook to another MOS.  The SMR report from 
the consultation states that the veteran appeared to be 
acting in a passive-aggressive manner to get what he wanted. 

The veteran's claims file includes VA mental health records 
dated in 2004, 2005, and 2006 regarding treatment received by 
the veteran for chronic depressive disorder.  The veteran 
asserts that his depression was caused by his military 
service.  An August 2006 letter written by a VA clinical 
social worker states that the veteran was in treatment at a 
VA facility for several years with a diagnosis of chronic 
depression.  The letter states that a review of the veteran's 
military records indicates a level of depression, anger, and 
substance abuse that started in the military.

The Board finds that the record lacks sufficient evidence to 
make a decision on the veteran's claim, and a VA medical 
examination is necessary.  See 38 U.S.C.A. § 5103A(d); see 
also E.F. v. Derwinski, 1 Vet. App. 324 (1991) (VA had a duty 
to assist veteran with the development of his claim of a 
mental disorder by ordering a comprehensive psychiatric 
exam).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the veteran's VA 
mental health treatment records covering 
the period from August 2006 to the 
present.

2.  Schedule a VA mental health 
examination for the veteran.  The 
veteran's claims folder is to be made 
available to the examiner for review of 
pertinent documents therein.  The 
examination report should reflect that 
such a review was conducted.  The examiner 
should particularly review the VA clinical 
social worker's August 2006 letter and the 
VA records dated in 2004 and 2005 that are 
related to the letter.  The examiner 
should state an opinion as to the 
likelihood that the veteran's diagnosed 
mental health disorder(s) was/were 
incurred in or aggravated by his military 
service.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50 
percent), "at least as likely as not 
likely" (meaning likelihood of at least 50 
percent), or "less likely than likely" or 
"unlikely" (meaning that there is a less 
than 50 percent likelihood).

The term "at least as likely as not 
likely" does not mean "within the realm 
of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that conclusion 
as it is to find against it.  The examiner 
should provide a complete rationale for 
any opinion provided and reconcile 
conflicting opinions in the record, to the 
extent possible.

3.  Review the veteran's claims file to 
ensure that the foregoing requested 
development has been completed to the 
extent required.  Review the VA mental 
health examination report to ensure that 
it is responsive to and in complete 
compliance with the directives of this 
remand.  If it is not, implement 
corrective procedures.  Any compliance 
failure could result in a further remand.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (The Board errs as a matter of law 
when it fails to ensure compliance with 
remand orders.)

4.  After undertaking any development 
deemed essential in addition to that 
specified above, readjudicate the matter of 
service connection for depressive disorder 
or other acquired psychiatric disorder.  If 
a full grant of available benefits for the 
claim is not awarded, provide an 
appropriate supplemental statement of the 
case to the veteran and allow him an 
opportunity to respond.  When the response 
time has expired and no further evidence 
requires initial RO consideration, return 
the case to the Board for appellate review.

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that making the efforts directed in this remand, as 
well as any other development deemed necessary, is required 
for a comprehensive and correct adjudication of his claim.  
His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2007).

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


